Citation Nr: 1630442	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post excision of inverted papilloma, left sinus, rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was remanded by the Board in September 2014 for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sinus disorder, characterized as status post excision of inverted papilloma of the left sinus, is more severe than what is reflected by his current 10 percent disability rating.

The applicable rating criteria provide that a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514 (2015).

The Veteran contends that he is entitled to a 50 percent rating, in light of his history of multiple nasal surgeries and recurrent symptoms of headaches, facial pain, crusting, and sinusitis.  The record reflects that he has undergone multiple excisions of a left maxillary sinus mass, most recently in June 2012.

In its September 2014 remand, the Board directed the AOJ to schedule the Veteran for an examination to ascertain the nature and extent of his sinus disorder.  The Board specifically requested that the examiner "discuss the frequency and nature of the Veteran's episodes of sinusitis, both incapacitating and non-incapacitating," as well as "the general impact of the recurrent papilloma on the Veteran's sinuses."

A VA examination was conducted in November 2014, and an accompanying addendum opinion was provided in February 2015.  However, upon review, neither of these reports addresses whether the Veteran's sinus-related symptoms are productive of incapacitating or non-incapacitating episodes, nor do the reports indicate the frequency of any such episodes.  Rather, the reports merely provide an overview of the Veteran's symptoms, per his lay reports, without summarizing their overall impact.  As the available information is inadequate to appropriately rate the Veteran's symptoms, the Board finds that an additional examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records for the period from July 2014 to the present.

2.  Schedule the Veteran for an examination to determine the current nature and extent of his sinus disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner is specifically asked to discuss the frequency and nature of the Veteran's episodes of sinusitis, both incapacitating and non-incapacitating, on a yearly basis.  If the Veteran's sinusitis symptoms are near-constant, such should be indicated.

The examiner should discuss the Veteran's lay statements regarding his sinus-related symptoms, to include headaches, facial pain, crusting, and congestion, as well as his reports that sinus symptoms require him to regularly take time off from work.

3.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

